         Case 1:11-cv-11877-JCB Document 155 Filed 08/14/19 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
LIMOLINER, INC.,                    )
                                     )
            Plaintiff,               )  Civil Action No. 11-11877-JCB
                                     )
v.                                   )
                                     )
DATTCO, INC.,                        )
                                     )
            Defendant.               )
____________________________________)

             ORDER ON LIMOLINER’S REQUEST FOR A WRIT OF EXECUTION
                                 [Docket No. 151]

                                        August 14, 2019

Boal, M.J.

       On August 8, 2019, plaintiff Limoliner, Inc. (“Limoliner”) filed a letter requesting a writ

of execution in this matter. Docket No. 151. Defendant Dattco, Inc. (“Dattco”) filed a limited

opposition. Docket No. 152. The parties dispute the date when prejudgment interest ends and

postjudgment interest begins. Limoliner argues that prejudgment interest ends, and

postjudgment interest begins, on May 7, 2019, the date when the United States Court of Appeals

for the First Circuit entered its formal mandate. Docket No. 151 at 2; Docket No. 154 at 2.

Dattco, on other hand, argues that prejudgment interest ends, and postjudgment interest begins,

on October 14, 2014, the date of the original judgment in this case. Docket No. 152. This Court

agrees with Dattco’s position.

       “In a diversity action, state law controls a prevailing party’s entitlement to prejudgment

interest.” John Hancock Life Ins. Co. v. Abott Labs., 863 F.3d 23, 49 (1st Cir. 2017) (citing

Comm’l Union Ins. Co. v. Walbrook Ins. Co., 41 F.3d 764, 774 (1st Cir. 1994)). “Conversely,



                                                1
           Case 1:11-cv-11877-JCB Document 155 Filed 08/14/19 Page 2 of 3



federal law governs a party’s entitlement to postjudgment interest.” Id. (citations omitted); see

also 28 U.S.C. § 1961 (“Interest shall be allowed on any money judgment in a civil case

recovered in a district court.”).

          “[T]he beginning date for the accrual of postjudgment interest marks the ending date for

the accrual of prejudgment interest.” Id. (citation omitted). In diversity cases, federal law

establishes when postjudgment interest begins to accrue and when prejudgment interest ceases to

accrue. Id. (citing cases).

          Postjudgment interest “shall be calculated from the date of the entry of the judgment.” 28

U.S.C. § 1961(a). “In general, where a first judgment lacks an evidentiary or legal basis, post-

judgment interest accrues from the date of the second judgment; where the original judgment is

basically sound but is modified on remand, post-judgment interest accrues from the date of the

first judgment.” Cordero v. De Jesus-Mendez, 922 F.2d 11, 16 (1st Cir. 1990); see also

Fiorentino v. Rio Mar Assocs. LP, SE, 626 F.3d 648, 652 (1st Cir. 2010) (holding that

postjudgment interest accrued from date of original judgment because jury’s liability

determination was upheld on appeal and although original judgment was later modified, all of

the damages that were ultimately awarded were embodied in the original judgment.).1



1
    Similarly, Rule 37 of the Federal Rules of Appellate Procedure provides that:

             (a) When the Court Affirms. Unless the law provides otherwise, if a
                 money judgment in a civil case is affirmed, whatever interest is allowed
                 by law is payable from the date when the district court’s judgment was
                 entered.

             (b) When the Court Reverses. If the court modifies or reverses a judgment
                 with a direction that a money judgment be entered in the district court,
                 the mandate must contain instructions about the allowance of interest.

      Fed. R. App. P. 37.

                                                  2
         Case 1:11-cv-11877-JCB Document 155 Filed 08/14/19 Page 3 of 3



       Here, the First Circuit affirmed this Court’s findings except with respect to Limoliner’s

Chapter 93A claims based on violations of 940 C.M.R. § 5.05, prohibiting unfair or deceptive

practices by auto-repair shops. LimoLiner, Inc. v. Dattco, 809 F.3d 33, 42 (1st Cir. 2015). After

the SJC answered a certified question regarding Section 5.05, the First Circuit remanded the case

for further proceedings regarding Limoliner’s Chapter 93A claims. Limoliner, Inc. v. Dattco,

Inc., 839 F.3d 61, 62 (1st Cir. 2016). On remand, this Court found no Chapter 93A violation and

the First Circuit affirmed that decision. Limoliner, Inc. v. Dattco, Inc., 919 F.3d 86 (1st Cir.

2019). Thus, the original judgment entered by this Court stands. Accordingly, the original

judgment is “basically sound” and postjudgment interest began to accrue on October 14, 2014.

       For the foregoing reasons, this Court directs the Clerk to issue a writ of execution in the

amount of $25,123.89, prejudgment interest in the amount of $9,308.84, and postjudgment

interest accruing from October 14, 2014 at a rate equal to the weekly average 1-year constant

maturity Treasury yield, as published by the Board of Governors of the Federal Reserve System,

for the calendar week preceding the date of the judgment.

       So Ordered.

                                              /s/ Jennifer C. Boal
                                              JENNIFER C. BOAL
                                              United States Magistrate Judge




                                                  3
